Citation Nr: 1111554	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-18 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jessica Farace, Law Clerk



INTRODUCTION

The Veteran had active service in the United States Marine Corps from March 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The VCAA enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

As much as the Board would prefer to resolve the appeal at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes affording the Veteran a new VA examination under the facts and circumstances of this case, as to the issue of a higher evaluation for PTSD.

In March 2007, the Veteran was afforded a VA examination.  There have been no VA examinations since the March 2007 examination.  VA did receive a few medical records dated post-March 2007 regarding the Veteran's PTSD.  One record from the Newark Vet Center in July 2007 indicates the Veteran has noted an increase in daily tearfulness.  In addition, progress notes in January 2008 from the Newark Vet Center reveal that the Veteran has reported an increase in PTSD symptoms, such as hypervigilance, sleep disturbance, and irritability.  
In addition, the Veteran's representative states that his PTSD has worsened since the 2007 VA examination.  The representative claims that the Veteran is completely estranged from his wife and has continuous outbursts of anger.  In addition, according to the Veteran's representative, recent records show that the Veteran cannot "handle dealing with people at work," even though earlier records indicate he used to work full-time.  

Given the statements of the Veteran's representative and the lack of medical evidence or a VA examination in the last several years, the Board believes that a new VA examination is necessary to decide the claim.  See VAOPGCPREC 11-95 (1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an examination to ascertain the nature and severity of his PTSD disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this Remand, must be made available to the examiner for review of the medical history in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the January 2008 progress note from the Newark Vet Center.  Following the examination, offer comments and an opinion as to the current degree of disability due to the Veteran's PTSD, and address whether his PTSD symptoms have worsened since the March 2007 VA examination.  The examiner should assign a GAF score as appropriate.

2. When the development requested has been completed, review the case again on the basis of the additional evidence.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

